Case 3:20-cv-00036-BJD-JRK Document 36 Filed 04/30/20 Page 1 of 1 PageID 370



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


SARAH MCCRIMMON and CARON
DETTMANN, as Co-Administrators
of the Estate of Curtis
Dettmann,

                 Plaintiffs,

v.                                          Case No. 3:20-cv-36-J-39JRK

CENTURION OF FLORIDA, LLC,
et al.,

               Defendants.
______________________________

                                   ORDER

     Plaintiffs’ Motion for Extension of Time to Serve Defendants

(Doc. 32) is GRANTED. Plaintiffs shall serve all Defendants and

provide the Court with certification of service and documents

reflecting proper, completed service upon each Defendant by May

15, 2020.

     DONE AND ORDERED at Jacksonville, Florida, this 30th day of

April, 2020.




caw 4/30
c:
Counsel of Record
